Case 1:18-cv-07291-VSB Document 26 Filed 01/09/19 Page 1 of 3
Case 1:18-cv-07291-VSB Document 26 Filed 01/09/19 Page 2 of 3
                       Case 1:18-cv-07291-VSB Document 26 Filed 01/09/19 Page 3 of 3




 I am in receipt of Plaintiffs' letter requesting leave to conduct limited discovery on the question of whether venue is proper in this District,
(Doc. 24), as well as Defendants' opposition thereto, (Doc. 25). Plaintiffs' discovery request is DENIED and I intend to rule on that aspect of
Defendants' motion to dismiss Plaintiffs' complaint, (Doc. 22), on the basis of the parties' papers. Plaintiffs are instructed to submit their
opposition to Defendants' pending motion to dismiss on or before January 29, 2019. Defendants shall file their reply and any accompanying
affidavits on or before February 12, 2019.




                                                                                    1/9/2019
